MICHALSKI, Judge
(dissenting):
Post-trial affidavits submitted by appellant aver that two alibi witnesses known to trial defense counsel were not contacted by counsel. Although affidavits submitted by trial defense counsel contradict those statements, they equivocate. For example, counsel’s choice of words, “I believe that, during this time of preparation, Captain [V] and myself interviewed all alibi witnesses ...” (emphasis added), under the circumstances is unfortunate because of the ambiguity caused by this phrase. “I believe that ...” can be synonymous with “I think” or “I suppose”. Unwittingly or not, trial defense counsel have thus created the impression that they may not have contacted Cleland and LaChance, the proffered alibi witnesses. Moreover, there is nothing in the record of trial to show these two people were contacted by defense.
At this juncture, there exists therefore an irreconcilable conflict in the opposing affidavits on a major factual issue. This threshold issue is whether appellant was denied his Sixth Amendment right to effective assistance of counsel by counsel’s failure to conduct a pretrial investigation of the facts and circumstances. Whether certain individuals should have been called as alibi witnesses is not the issue at this point, but rather were these individuals interviewed by defense, since their testimony may have provided a complete defense to the charges. See United States v. Scott, 24 M.J. 186, 192 (1986), "A defense counsel has ‘the duty ... to conduct a prompt investigation of the circumstances of the case and to explore all avenues leading to facts relevant to the merits of the case____’ In many cases, ‘[pjretrial investigation is ... the most critical stage of a lawyer’s preparation.’ ” Failure to conduct pretrial investigation equates with lack of proper trial preparation thus denying appellant the Sixth Amendment guaranteed right to effective assistance of counsel.
My Brothers allude to appropriate trial tactics in not calling these two witnesses because of concerns about the credibility of the witnesses. As in Scott, supra, the question of the alibi witnesses’ credibility is appropriate for the trier of fact. However, since the record of trial does not demonstrate that counsel ever interviewed these witnesses, how is it possible to intelligently assess their credibility? Before rendering a decision in this case, I would first resolve the issues posited by the opposing affidavits by means of a limited evidentiary hearing. United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411 (1967).